76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jibril Luqman IBRAHIM, Plaintiff-Appellant,v.The DISTRICT OF COLUMBIA;  Board of Trustees of theUniversity of the District of Columbia,Defendants-Appellees.Jibril Luqman IBRAHIM, Plaintiff-Appellant,v.ROBERT CEFAIL & ASSOCIATES;  the District of Columbia;Sharon Pratt Kelly, Mayor;  Bernard Braxton,Defendants-Appellees.
Nos. 95-7492, 95-7493.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1996.Decided:  Feb. 5, 1996.

Jibril Luqman Ibrahim, Appellant Pro Se.
Garland Pinkston, Jr., OFFICE OF THE ATTORNEY GENERAL, Washington, D.C.;   Cary D. Pollak, Judith K. Rayner, Eleanor Louise Rhodes Phillips, Martin L. Grossman, OFFICE OF CORPORATION COUNSEL, Washington, D.C.;   Robin C. Alexander, UNIVERSITY OF THE DISTRICT OF COLUMBIA, Washington, D.C., for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's transfer of his claims to the District Court for the District of Columbia pursuant to 28 U.S.C. § 1404(a) (1988).   Because the order is not immediately appealable, we dismiss this appeal for lack of jurisdiction.  See Ellicott Mach. Corp. v. Modern Welding Co., 502 F.2d 178, 180 (4th Cir.1974).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Accordingly, we also deny Appellant's motion for summary disposition or reversal in No. 95-7493